Citation Nr: 1401628	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  07-20 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hand disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a right hand disability, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for residuals of head injury, claimed as tremors.

4.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected disability.

5.  Entitlement to a disability rating in excess of 10 percent for a residual scar from excision of subcutaneous nodule of the right foot.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2006 and March 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for a low back disability and for residuals of head injury, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record shows residuals scars from laceration of the left hand that occurred during the Veteran's military service.

2.  The probative evidence of record does not demonstrate a current right hand disability related to the Veteran's military service.

3.  During the rating period on appeal, the Veteran's residual scar from excision of subcutaneous nodule of the right foot was manifested by a superficial and linear scar with pain and tenderness on palpation; there has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's right foot scar resulted in underlying soft tissue damage or limitation of motion or loss of function.


CONCLUSIONS OF LAW

1.  Residual scars from laceration of the left hand were incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  A right hand disability was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for a rating in excess of 10 percent for a residual scar from excision of subcutaneous nodule of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7 (2013); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's three claims decided herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

VA correspondence dated in September 2006, January 2007, and June 2008 advised the Veteran of the necessary elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Specifically, the Veteran was informed of what evidence was required to substantiate the claims for service connection and increased ratings, of his and VA's respective duties for obtaining evidence, and of the criteria necessary for assignment of a disability rating and an effective date, in the event of award of benefits sought.  Furthermore, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.

The Board concludes that VA's duty to assist has also been satisfied.  The Veteran's service treatment records and VA and private medical records are in the file.  In August 2012, the Board remanded the Veteran's case to obtain outstanding VA treatment records and his records from the Social Security Administration (SSA).  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Review of the evidence of record reflects that VA treatment records dated September 2010 through August 2012, as well as the Veteran's SSA records, have been obtained and associated with the claims file.

VA has also provided the Veteran with a VA examination to determine the etiology of any hand disability found; however, there was no objective evidence of any current right hand disability.  The Veteran was also afforded multiple VA examinations in October 2006, July 2007 and March 2012 to determine the current severity of his service connected residual scar from excision of subcutaneous nodule of the right foot.  38 C.F.R. § 3.159(c)(4).  Each VA examiner discussed the history of the Veteran's right foot condition, conducted an examination of the Veteran, and elicited information concerning the functional aspects of his right foot disability.  As they provide sufficient detail to determine the severity of the Veteran's service connected right foot scar, the Board finds that the VA examinations obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Although the October 2006 VA examiner indicated that the claims file was not reviewed, the Board finds that this does not constitute a prejudicial error.  Here, an increase in the disability rating is at issue and the present level of the Veteran's service-connected disability is of primary concern.  As it would not change the clinical findings made during the VA examination, review of the claims file was not required.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).  Furthermore, additional VA examinations of the right foot were conducted.

Based on the foregoing, the Board also finds the RO substantially complied with the August 2012 remand directives, with respect to the claims decided herein.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran contends that his hand conditions were incurred on active duty and that he continued to have problems with the hands with repetitive use following service.

Service treatment records show that on January 2, 1976, the Veteran was involved in an auto accident and sustained a laceration of the lateral aspect of the left hand.  On January 15, 1976, suture was removed from the hand.  A March 19, 1976 service treatment report reflects that the Veteran sustained a right hand injury and x-ray of the hand was within normal limits.

Post service, x-rays of the bilateral hands, conducted in June 2007, revealed no evidence of fracture, dislocation, arthritic or inflammatory change; the joint spaces were adequately maintained throughout the hand and wrist.  The impression was normal bilateral hands.  A January 2009 VA treatment report reflects the Veteran's bilateral hand arthralgias.

The Veteran was provided a VA examination in March 2012.  The VA examiner indicated that the claims file was reviewed.  The pertinent diagnoses were laceration of the left hand, no residual functional impairment, with a date of diagnosis of January 2, 1976; and contusion of the right hand, no residual functional impairment, with a date of diagnosis of March 19, 1976.  The Veteran stated that his left hand was injured while driving his private vehicle on January 2, 1976, when another car hit his car at the passenger seat.  His body jerked to the left, hitting the driver's seat window that broke, and his left hand was cut by broken glass.  Broken pieces of glass were found in his left hand, were removed, and his hand was sutured.  About one week later, the sutures were removed and the wound healed without complication.  The Veteran further stated that his right hand was injured while driving his private car on March 19, 1976 when he was involved in an accident that flipped his car and the car rolled over.  He stated that his right hand hurt and swelled up.  X-ray did not show broken bone and the Veteran received wrappings to his right hand along with pain pills.  He reported occasional pain in the left hand, mostly over the little finger, and occasional right hand pain with repetitive gripping.  On physical examination, the examiner noted that there were scars related the diagnosis of the left hand.  On imaging studies of the hands, there were no abnormal findings.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In support of this opinion, the examiner provided the following rationale:

Medical evidence of record fails to show the chronicity and continuity of complaints/treatments of the veteran's right hand condition that occurred on March 19, 1976, during military service.  Recent treatment record fails to reveal the chronicity and continuity of the veteran's left hand condition that incurred on January 02 1976, during military service.

The Board recognizes that the Veteran was found to have a laceration injury to the left hand in service which required suture in January 1976.  The March 2012 VA examination reported that the Veteran had no remaining functional impairment from the January 1976 laceration injury and that recent treatment record failed to reveal the chronicity and continuity of the Veteran's left hand condition that incurred on January 02 1976, during military service.  However, the March 2012 VA examination also reported that Veteran had scars on his left hand as a result of his inservice laceration of the left hand.  Accordingly, service connection for residual scars from laceration of the left hand is warranted.  Other than the scars, only pain in the left hand has been shown by the evidence.  Pain alone without a discernible underlying condition is not something service connection may be awarded for; thus, residual scars from laceration of the left hand is the appropriate characterization of the service-connected disability.

With respect to the claim for a right hand disability, unlike the scars of the left hand, the Board finds that the evidence of record fails to establish a current right hand disability.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Concerning this, the only right hand diagnosis reported by the March 2012 VA examination was the Veteran's contusion of the right hand in March 9, 1976, with no residual functional impairment.  The examiner subsequently stated that the medical evidence of record did not show a chronic and continuing right hand condition related to the March 1976 right hand injury in service.  Additionally, the diagnostic testing revealed no abnormal findings.

In this regard, the Veteran is competent to indicate that he experiences pain in his right hand.  In Jandreau, 492 F.3d at 1372., the United States Court of Appeals for the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr, 21 Vet. App at 303 (lay testimony is competent to establish the presence of varicose veins); Woehlaert, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

Whether the right hand pain is representative of an underlying pathology is beyond lay expertise.  No current right hand disability is apparent from the clinical examinations on file, and so the existence of a right hand malady turns on what is not observable, namely whether there is a pathological process within the body.  Such a disorder clearly is not one susceptible to lay diagnosis.  The Board consequently finds that the Veteran is not competent to diagnose himself with a right hand disorder, or provide an opinion on etiology even assuming that such a disorder is shown.

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  "Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With no evidence of a current disability, service connection for a right hand disability is not warranted.

As there is no medical evidence that establishes a current right hand disability, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt provision does not apply and the Board concludes that service connection for a right hand disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Disability Rating

Disability ratings are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection for a residual scar from excision of a subcutaneous nodule of the right foot was granted in a March 1977 rating decision and noncompensable initial rating was assigned effective September 24, 1976, under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805.  The Veteran filed his present claim for an increased rating for his service-connected right foot scar disability in July 2006.  By a November 2006 rating decision, the RO continued the noncompensable rating.  Subsequently, in an August 2007 rating decision, the RO increased the rating for the Veteran's right foot scar disability to 10 percent, effective May 23, 2006.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In an August 2006 statement, the Veteran reported right foot pain.

The Veteran underwent a VA examination in October 2006.  The VA examiner stated that although the Veteran's claims file was not available for review, the Veteran's VA medical records were reviewed.  The Veteran gave a history of developing a benign tumor of the right foot, which was initially surgically removed in 1974 while in service, and recurrence of a benign subcutaneous nodule involving the right foot, which was excised in 1994.  He had no further recurrence of the benign subcutaneous nodule after the second surgery done in 1994.  Currently, he had problems with itching and tenderness of the surgical scar.  He stated that he had daily itching and tenderness that occasionally interfered with his daily activities.  He used hydrocortisone 2.5% lotion as needed, primarily for the itching of the scar.  Dermatological examination of the right foot for scar revealed a small surgical scar on the medial aspect of the right foot.  It was about 1/2 inch above the plantar aspect of the right foot and measured 3 cm in length and 0.25 cm in width.  The scar was slightly tender to palpation up on examination.  There was no adherence to underlying tissue.  The examiner noted that the area of the scar was essentially unremarkable and within normal limits.  There was no irregularity or atrophic changes of the skin around the scar area.  The surgical excision scar was not unstable, nor was it elevated, depressed, indurated or inflexible; the scar was superficial and not deep.  There was no inflammation or edema of the scar, or keloid formation involving the scar.  It was slightly brownish in color.  The examiner found that there was no limitation of motion due to this scar.  The diagnosis was surgical excision scar involving the medial aspect of the right foot, well healed, but slightly symptomatic.

In a May 2007 notice of disagreement, the Veteran reported that he had limited motion in his right foot and had problem walking and standing without pain in his right foot.

The Veteran underwent another VA examination in July 2007.  The VA examiner indicated that the Veteran's claims file was reviewed.  The Veteran complained of pain, especially on the scar and around the scar on the instep of the right foot.  He did not use any crutches or cane.  He stated that he had constant pain, which he rated at 9 on a scale of 1 to 10, which was aggravated with walking.  He took pain medications for his other joint problems, but not for this condition.  He occasionally used shoe insert.  He denied any history of locking, swelling, giving way, or dislocation.  He stated that he could walk approximately only a quarter of a mile and that this did not affect his usual daily activities.  He had not been working since 2005.  On examination, the Veteran had a 2 cm linear scar on the anterior instep of the right foot.  The scar was tender, nonadherent, with no skin breakdown or ulcerations.  It was flat and smooth, with no inflammation, edema, or keloid formation.  The color of the scar was pink, hardly noticeable, with no disfigurement.  The examiner found that there was no functional limitation produced by the scar.  X-ray of the right foot revealed unremarkable appearance of the right foot with no fracture, soft tissue abnormality, or finding of arthritis.  The diagnosis was scar with tenderness.

In a July 2008 statement, the Veteran's wife indicated that ever since the Veteran's right foot surgery in 1976, the pain in the foot remained the same.  She stated that he used to work as an auto repairman, but he was unable to stand on his feet for a period of time.

The Veteran was provided another VA examination in March 2012.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported occasional pain in right foot when walking a lot around the house and difficulty walking due to right foot pain.  It was noted that in an April 2008 VA examination, he related that he stopped working in 2005 due to recurrent problem with his foot.  The examiner noted that the scar was not painful or unstable.  On physical examination, the scar was a linear scar located on the right foot medial aspect measuring 2.0 cm long by 0.1cm wide.  The examiner found that the Veteran's scar did not result in limitation of function; there were no other pertinent physical findings, complications, conditions, signs and/or symptoms associated with the scar.  The examiner further found that the scar did not impact his ability to work.  The examiner noted that the scar was well healed, barely visible, linear, non painful, and with no sign of inflammation, keloid formation.  It was neither hyperpigmented nor hypopigmented.  

The Board observes that, while the Veteran's claim was pending, new rating criteria for evaluating skin disabilities became effective on October 23, 2008; however, these regulations apply to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54712 (Sept. 23, 2008).  The new criteria apply to a pending claim only when a review under such is requested by the claimant, which is not the case here.  The rating criteria applicable for rating scars, as in effect prior to October 23, 2008, are as follows:

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

Based on the forgoing, the Board concludes that a rating in excess of 10 percent is not warranted at any time during the rating period for a residual scar from excision of a subcutaneous nodule of the right foot.  In order to warrant a rating in excess of 10 percent under the rating code in effect prior to October 23, 2008, the evidence would have to reflect that the Veteran has a scar that is deep or that causes limited motion, with an area, or areas, exceeding 12 square inches (77 sq. cm.) (Diagnostic Code 7801).  However, the evidence is against such a finding as the Veteran's scar is found to be superficial in nature, with no underlying soft tissue damage.  Further, all VA examiners specifically noted that the Veteran's scar did not result in limitation of motion or loss of function.  As such, Diagnostic Code 7805 is also not applicable in this case.  38 C.F.R. § 4.118.  

In making this determination, the Board considered the Veteran's subjective complaints of pain resulting from his scar, as well as his problems with walking or standing.  The Veteran has consistently reported a painful scar, which he rated as 9 on a scale of 1 to 10.  He related that his scar impacted his ability to work because he had difficulty walking and standing due to right foot pain.  The Veteran is competent to report observable symptoms, such as pain, not requiring medical knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Barr, 21 Vet. App. at 309 (holding that lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Further, the Board has no reason to doubt the credibility of such contentions.  

However, the Veteran's reported pain associated with the scar is already contemplated by the current 10 percent rating, which is assigned for a painful foot scar under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804.  Furthermore, all VA examiners specifically noted that the Veteran's scar did not result in limitation of motion or loss of function.  As the etiology of the Veteran's right foot symptoms is a complex medical issue, which is not within the realm of common knowledge or experience, and the Veteran has not been shown to have had medical training, the Board finds that the Veteran's contention concerning etiology is not competent evidence and therefore attaches far greater probative value to the VA examiners' opinions as to whether the Veteran's right foot symptoms are related to his service-connected residual scar from excision of a subcutaneous nodule of the right foot.  See Jandreau, 492 F.3d at 1372 (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); Davidson, 581 F.3d. at 1315.  As a result, the Veteran's assertions cannot constitute probative evidence that his service-connected scar of the right foot results in limitation of motion or loss of function.

Accordingly, considering all of the evidence of record, the Board finds that the Veteran's disability picture more nearly approximates the criteria for the 10 percent disability rating for a residual scar from excision of subcutaneous nodule of the right foot.  38 C.F.R. § 4.7.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected skin disability.  See Thun, 22 Vet. App. at 115.  The Veteran's scar is evaluated by the rating criteria which specifically contemplate the characteristics of disfigurement, such as size and texture, as well as pain and limited motion or function loss, caused by this disability.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  When comparing the Veteran's symptoms with the schedular criteria, the Board finds that the Veteran does not have symptomatology associated with his right foot scar disability that have been unaccounted for by the current schedular rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  Accordingly, a comparison of the Veteran's symptoms resulting from his residual scar from excision of subcutaneous nodule of the right foot with the pertinent schedular criteria does not show that his service-connected right foot scar disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's residual scar from excision of subcutaneous nodule of the right foot.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board finds that the evidence is against the assignment of a rating in excess of 10 percent for a residual scar from excision of subcutaneous nodule of the right foot at any time during the rating period on appeal.  As such, staged ratings are not for application.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  While the Veteran is competent to report the symptoms he experiences, and the Board finds him credible in this regard, the reported symptoms are consistent with the currently assigned schedular rating.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating greater than 10 percent.  Consequently, the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for residual scars from laceration of the left hand is granted.

Service connection for a right hand disability is denied.

A disability rating in excess of 10 percent of a residual scar from excision of subcutaneous nodule of the right foot is denied.


REMAND

Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with the remaining claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, the Veteran contends that he injured his head and low back, along with his left shoulder, during a fight in service, when he fell down a flight of stairs in September 1975.

The Veteran claims that he experiences tremors as residuals of the claimed in-service head injury.  Concerning this, VA treatment records reflect assessments of tremors in August 2006 and January 2007.  The Veteran has never been afforded a VA examination in conjunction with this claim, and the Board finds that a VA examination is necessary to adequately decide the merits of the claim, based on the Veteran's competent lay statements regarding his residuals of head injury.  McLendon, 20 Vet. App. at 83; also see Layno, 6 Vet. App. at 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his or her personal knowledge).

Additionally, the Board finds that the VA examination obtained in June 2010 concerning the Veteran's low back disability is not wholly sufficient to decide the claim.  In a September 2013 brief, the Veteran's representative raised the theory that the Veteran's low back problem is a direct result of his injury to his left shoulder.  To that effect, a disability which is proximately due to or results from another disease or injury for which service connection has been granted shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a) (2013).  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In light of these contentions, a supplemental medical opinion is required in order to address the claimed secondary relationship between the Veteran's current low back disability and his service-connected traumatic arthritis of the left shoulder.  

As multiple appealed claims for service connection have not yet been decided, the Board cannot adjudicate the claim for a TDIU and it must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain and associate with the claims file any updated VA treatment records for the Veteran dated from August 2012 to the present.

2.  Thereafter, obtain a supplemental medical opinion from the VA examiner who conducted the June 2010 VA examination, if available, to determine any relationship between the Veteran's currently diagnosed low back disability and his service-connected traumatic arthritis of the left shoulder.  If the June 2010 VA examiner is not available, schedule the Veteran for a VA examination by an individual with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to consider the reported history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability is proximately caused or aggravated by any service-connected disability, specifically to include traumatic arthritis of the left shoulder.

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.

A complete rationale for any opinion expressed should be provided.

3.  Also, schedule the Veteran for a VA examination in order to determine whether the Veteran has any current residuals of head injury, to include tremors.  The claims file should be made available to the examiner in conjunction with the examination.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner should provide an opinion regarding as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any current residuals of head injury, to include tremors, that is related his military service, specifically including the claimed head injury in 1975.

A complete rationale for all opinions expressed should be provided.

In rendering the opinion, the VA examiner is asked not rely solely on the lack of documentation of treatment in service as the basis for an opinion concerning etiology.

4.  After completing the above, readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


